United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                   May 16, 2005

                                                         Charles R. Fulbruge III
                           No.    04-20469                       Clerk



            HENDRY CORPORATION, a Florida Corporation,

                            Plaintiff-Counter Defendant-Appellant,


                                 VERSUS


            RENDA MARINE, INC., a foreign corporation,


                                 Defendant-Counter Claimant-Appellee,


           FEDERAL INSURANCE CO., a foreign corporation,

                                                Defendant-Appellee.


           Appeal from the United States District Court
                For the Southern District of Texas
                           4:02-CV-2395


Before DAVIS, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

      After reviewing the record in this case and based upon the

briefs of the parties and argument of counsel, we affirm the

district court’s judgment essentially for the reasons stated in its

Memorandum and Opinion dated March 16, 2004.

      AFFIRMED.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.